DISMISS and Opinion Filed April 21, 2022




                                    S  In The
                            Court of Appeals
                     Fifth District of Texas at Dallas
                               No. 05-22-00099-CV

                          DAVID L. PERRY, Appellant
                                     V.
                           AMBER VISTA, Appellee

                On Appeal from the County Court at Law No. 7
                            Collin County, Texas
                    Trial Court Cause No. 007-04368-2021

                        MEMORANDUM OPINION
                   Before Justices Myers, Carlyle, and Goldstein
                             Opinion by Justice Myers
      This is an appeal from the county court at law’s judgment of eviction. The

eviction proceeding began in the justice court and was filed in the county court as

an appeal from the justice court’s judgment. See TEX. R. CIV. P. 510.3(b), 510.10.

The deadline for filing the appeal from the justice court to the county court was five

days after the justice court’s judgment was signed. See id. 510.9(a). The appeal,

however, was filed seven days after the deadline.

      Because a county court lacks jurisdiction over an untimely filed appeal from

justice court, and our jurisdiction over the merits of this cause extends no further

than the county court’s jurisdiction, we directed appellant to file a letter brief
addressing our jurisdiction. See Williams v. Schneiber, 148 S.W.3d 581, 583 (Tex.

App.—Fort Worth 2004, no pet.); Dallas Cty. Appraisal Dist. v. Funds Recovery,

Inc., 887 S.W.2d 465, 468 (Tex. App.—Dallas 1994, writ denied). More than ten

days have passed and appellant has not responded.

      When, as here, the county court lacked jurisdiction, we have jurisdiction only

to set aside the judgment and dismiss the cause. See Funds Recovery, Inc., 887

S.W.2d at 468. Accordingly, we vacate the county court’s eviction judgment and

dismiss the cause. See id.




                                          /Lana Myers/
                                          LANA MYERS
                                          JUSTICE


220099F.P05




                                       –2–
                                   S
                           Court of Appeals
                    Fifth District of Texas at Dallas
                                   JUDGMENT

DAVID L. PERRY, Appellant                   On Appeal from the County Court at
                                            Law No. 7, Collin County, Texas
No. 05-22-00099-CV         V.               Trial Court Cause No. 007-04368-
                                            2021.
AMBER VISTA, Appellee                       Opinion delivered by Justice Myers,
                                            Justices Carlyle and Goldstein
                                            participating.

       In accordance with this Court’s opinion of this date, we VACATE the county
court at law’s January 27, 2022 judgment and DISMISS the cause.


Judgment entered April 21, 2022.




                                      –3–